DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 21 outlines an “input beam module” which has a housing, a laser beam source within the housing and an optical interface. This corresponds to figure 2 elements #220, #225 and #255. Claim 23 then goes on to further describe the laser source, which claim 21 says is “within the housing”, to include, among other elements, a dispersive element and a partially reflective outcoupler. These 2 elements correspond to figure 2 #262s. The optical system/elements #262 are not disclosed to be in the claimed beam module but are rather disclosed to be within the separate enclosure #210. The specification as originally filed does not enable one of ordinary skill in the art to make/use the claimed invention.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21, 22, 27-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 11-14, 16, 17 and 19 of U.S. Patent No. 10541515. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more limiting than the broad claims of the application.
Application claims
Patent claims
21, 31
1
32
2
33
3
22
4
27
5
34
6
28
8
29
11
30
12
35
13
36
14
37
16
38
17

18


Claims 21-23, 26-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 10 and 11 of U.S. Patent No. 9972975. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are more limiting than the broad claims of the application.
Application claims
Patent claims
21
1
22
4
23
5
26
6
27
10
28
1
29
1
30
1
31
1
32
2
33
3
34
11
35
1
36
1
37
1
38
5

7

Claims 31, 35 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 and 27 of U.S. Patent No. 10211601. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent are directed to a method of producing a combined beam as opposed to a device for producing a combined beam. However, it would have been obvious to one of ordinary skill in the art before the filing of the instant application to realize the method of beam combination by assembling a device to complete the method in order to produce the combined set of beams.
Application claims
Patent claims
31
1
35
1
40
7


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 21, 27, 29, 30-32, 34, 36, 37 and 40 is/are rejected under 35 U.S.C. 102a1/2 as being anticipated by Mino et al. (US 2006/0274434).
	With respect to claim 21, Mino discloses an input beam module (fig.4) for use in a laser system configured to combine a plurality of input beams into a combined output beam (fig.21a), the input beam module comprising: a housing (fig.4 #2); a laser beam source disposed within the housing (fig.4 #4); and an optical interface for transmitting one or more input beams out of the housing (fig.4 #1).
With respect to claim 27, Mino discloses the optical interface comprises at least one of a window, a prism, or a lens ([0077]).
With respect to claim 29, Mino discloses a focusing optical element for receiving and focusing one or more initial beams emitted by the laser beam source (fig.1 #20).
With respect to claim 30, Mino discloses an electrical interface for receiving electrical power and transmitting electrical power to the laser beam source (fig.4 function of unlabeled pins on bottom of TO-CAN).
With respect to claim 31, Mino discloses an enclosure (fig.21a #40, [0166]) for use in a laser system configured to combine a plurality of input beams into a combined output beam (fig.21a), the enclosure comprising: a plurality of input receptacles (fig.21a holders for CANs, fig.22) each (i) configured to accept an input beam module (as seen in figs.21-22) and (ii) comprising an optical receiver for receiving one or more input beams from the input beam module (fig.21a CH1-8); and a beam output for outputting the combined output beam (fig.21a at left), wherein, within the enclosure, input beams received from the optical receivers of the input receptacles are combined into the combined output beam, and the combined output beam is transmitted to the beam output (fig.21a).
With respect to claim 32, Mino discloses the beam output comprises an output receptacle for receiving an optical fiber ([0167]).

With respect to claim 36, Mino discloses each input receptacle comprises an alignment feature for mechanically aligning an input beam module with the enclosure (fig.21a/22, function of LDH units), whereby, when an input beam module is accepted within the input receptacle, the optical receiver of the input receptacle is positioned to receive the one or more input beams from the input beam module (fig.21a/22).
With respect to claim 37, Mino discloses one or more optical elements for receiving input beams from the optical receivers of the input receptacles (fig.21a #20), combining the input beams into a combined output beam, and transmitting the combined output beam to the beam output (fig.21a left side).
With respect to claim 40, Mino discloses the one or more optical elements are configured to combine the input beams into the combined output beam and transmit the combined output beam to the beam output even if one or more of the input receptacles is empty (fig.21a/22 removing 1 module does not prevent the beams from the other modules from being combined).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino.
With respect to claim 33, Mino teaches the device outlined above, including the use of an optical window to seal a module (fig.4 #1) and what appears to be a window to the left of the free space beam portion (fig.21a), however Mino does not specify that the beam output comprises a window for transmitting a free-space output beam. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize an output window for the free space output beam as Mino has taught the use of such windows in packages and the window would be useful to prevent contaminants from entering enclosure #40.

Claims 22-26 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino in view of Konno et al. (US 2016/0344162).
With respect to claim 22, Mino teaches the device outlined above, including the use of multiple lasers ([0200]), but does not teach the laser beam source comprises a diode bar configured to emit a plurality of laser beams. Konno teaches a similar laser arrangement including multiple laser packages (fig.1 #1a-e) which include laser diode bars ([0030]) and which arranged such that their outputs are combined using mirrors (fig.1 #2), a focusing lens (fig.1 #4), a dispersive grating element (fig.1 #5) and a 
With respect to claim 23, Mino teaches the device outlined above, but does not teach the laser beam source comprises: a beam emitter configured to emit a plurality of initial beams; focusing optics for focusing the initial beams toward a dispersive element; a dispersive element for receiving and dispersing the received initial beams; and a partially reflective output coupler positioned to receive the dispersed beams, transmit a first portion of the dispersed beams therethrough as the one or more input beams, and reflect a second portion of the dispersed beams back toward the dispersive element. Konno teaches a similar laser arrangement including multiple laser packages (fig.1 #1a-e) which include laser diode bars ([0030]) and which arranged such that their outputs are combined using mirrors (fig.1 #2), a focusing lens (fig.1 #4), a dispersive grating element (fig.1 #5) and a partially reflective output coupling device (fig.1 #6) all of which is arranged in a larger enclosure (fig.1 #7). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the laser source arrangement with optics of Konno in the device of Mino in order to combine multiple wavelength laser diode bars into a single combined output beam.
With respect to claim 24, Mino, when modified by Konno, teaches the partially reflective output coupler is at least a portion of the optical interface (partial reflector of Konno is last element of the optics).
With respect to claim 25, Mino, when modified by Konno, teaches the partially reflective output coupler is configured to transmit the first portion of the dispersed beams to the optical interface (partial reflector of Konno would output to interface involving the fiber of Mino).

Claims 38 and 39 are rejected for the same reasons outlined in the rejections of claims 23 and 24 above.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino in view of Yanase (US 2018/0191135, note foreign priority with support).
With respect to claim 28, Mino teaches the device outlined above, but does not teach a cooling input for receiving heat-exchange fluid; and a cooling output for outputting the heat-exchange fluid after heat exchange between the heat-exchange fluid and the laser beam source. Yanase teaches a beam combining system (fig.2) which makes use of a cooling input for receiving heat-exchange fluid; and a cooling output for outputting the heat-exchange fluid after heat exchange between the heat-exchange fluid and the laser beam source (fig.1 #18s, [0039]). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to utilize the cooling system of Yanase with the device of Mino in order to reduce temperature fluctuations of the laser devices.

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Filgas et al. (US 10211590, note provisional with support).
With respect to claim 35, Mino teaches the device outlined above, but does not teach each input receptacle comprises an electrical output for supplying electrical power to the input beam module accepted therewithin. Filgas teaches an inner laser diode module (fig.3 #306) inside a larger housing (fig.3) wherein the housing comprises an electrical output for supplying electrical power to the input beam module accepted therewithin (fig.4 #406s, col. 12 lines 19-34). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to adapt the receptacles of Mino to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references teach similar beam combining devices:
US 8488245, 2003/0206336, 2014/0036358, 2012/0105968, 2017/0040768, 2014/0029637, 2005/0147419 and 9915560.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828